

Exhibit 10.4




























WOLVERINE WORLD WIDE, INC.


409A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Composite Document
(2008 Restatement through First Amendment)










































5/1/2017
1st Amd. 001621.052471






--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
Page
 
 
 
ARTICLE 1 - Establishment of Plan
1-1
1.1
Establishment of Plan
1-1
 
(a) ERISA Limited Applicability
1-1
 
(b) Tax Status
1-1
1.2
Rabbi Trust
1-2
1.3
Effective Date
1-2
ARTICLE 2 - Definitions
2-1
2.1
Employee
2-1
2.2
Employer; Company
2-1
2.3
Pension Plan
2-1
2.4
Plan Year
2-1
2.5
Present Value
2-1
2.6
Specified Employee
2-1
2.7
Spouse/Married
2-1
2.8
Surviving Spouse
2-2
2.9
Termination of Employment
2-2
ARTICLE 3 - Participant
3-1
3.1
Designation as Participant
3-1
3.2
Inactive Participant Status
3-1
ARTICLE 4 - Contributions/Funding
4-1
4.1
Amount
4-1
4.2
No Relationship to Benefits
4-1
4.3
Unfunded Plan
4-1
4.4
Unsecured Creditor Status
4-1
ARTICLE 5 - Amount of Benefits
5-1
5.1
Retirement Benefits
5-1
 
(a) Annual Benefit
5-1
 
(b) Before Age 65
5-2
 
(c) Annual Pension Benefit
5-2
5.2
Death
5-2
 
(a) Before Commencement of Benefits
5-2
 
(b) After Retiring
5-3
5.3
Disability
5-3
 
(a) Disabled Defined
5-3
 
(b) Benefit if Participant Becomes Disabled Before Retiring
5-3
5.4
Minimum Benefit
5-4
 
(a) Difference - Additional Benefit
5-4
 
(b) Determinations
5-4
ARTICLE 6 - Forfeiture
6-1
6.1
Misconduct
6-1
6.2
Competitive Activity
6-1
6.3
Insurance Related
6-1
ARTICLE 7 - Payment of Benefits
7-1
7.1
Event of Distribution
7-1
7.2
Time of Payment
7-1
 
(a) Retirement
7-1



-i-

--------------------------------------------------------------------------------




 
(b) Death or Disability
7-1
 
(c) Specified Employee Postponement
7-1
7.3
Calculation
7-1
7.4
Form of Payment
7-2
 
(a) Presumed Method
7-2
 
(b) Optional Methods
7-2
 
(c) Lump Sum
7-2
7.5
Elective Postponement of Payments
7-3
 
(a) Earliest Effective Date
7-2
 
(b) Five Year Minimum
7-3
 
(c) Twelve Months Prior
7-3
7.6
Acceleration of Payments
7-3
 
(a) Unforeseeable Emergency
7-3
 
(b) 409A Income Inclusion
7-3
 
(c) Plan Termination
7-3
7.7
Payment of Death Benefits
7-3
 
(a) Spouse
7-3
 
(b) Payment to Beneficiary
7-4
 
(c) Beneficiary
7-4
 
(d) Payment to Estate
7-4
7.8
QDRO
7-4
 
(a) Alternate Payee
7-4
 
(b) Reason for Payments
7-4
 
(c) Contents
7-4
 
(d) Restrictions
7-5
ARTICLE 8 - Administration
8-1
8.1
Duties, Powers, and Responsibilities of the Employer
8-1
 
(a) Required
8-1
 
(b) Discretionary
8-1
8.2
Employer Action
8-1
8.3
Plan Administrator
8-2
8.4
Duties, Powers, and Responsibilities of the Administrator
8-2
 
(a) Plan Interpretation
8-2
 
(b) Participant Rights
8-2
 
(c) Claims and Elections
8-2
 
(d) Benefit Payments
8-2
 
(e) QDRO Determination
8-2
 
(f) Administrative Information
8-2
 
(g) Recordkeeping
8-2
 
(h) Reporting and Disclosure
8-2
 
(i) Advisers
8-2
 
(j) Other Powers and Duties
8-3
8.5
Claims Procedure
8-3
8.6
Participant's Responsibilities
8-3
ARTICLE 9 - Investment and Administration of Assets
9-1
9.1
Rabbi Trust
9-1
9.2
Insurance
9-1
9.3
Available to Creditors
9-1
9.4
No Trust or Fiduciary Relationship
9-1
9.5
Benefit Payments
9-1
ARTICLE 10 - Change in Control Benefit
10-1



-ii-

--------------------------------------------------------------------------------




10.1
Benefit
10-1
 
(a) Change in Control
10-1
 
(b) Time of Payment
10-1
10.2
Definitions
10-1
 
(a) Cause
10-1
 
(b) Change in Control
10-2
 
(c) Common Stock
10-4
 
(d) Date of Termination
10-4
 
(e) Designated Period
10-4
 
(f) Disability
10-4
 
(g) Good Reason
10-4
 
(h) Nonqualifying Termination
10-6
 
(i) Notice of Termination
10-6
10.3
Method of Payment
10-7
10.4
Successor Obligations in Change of Control Situation
10-7
 
(a) Survival of Obligations
10-7
 
(b) Assumption Required
10-7
10.5
Reimbursement of Expenses
10-7
ARTICLE 11 - General Provisions
11-1
11.1
Amendment; Termination
11-1
 
(a) Vesting and Distribution
11-1
 
(b) Termination Requirements
11-1
11.2
Employment Relationship
11-1
11.3
Confidentiality and Relationship
11-2
11.4
Rights Not Assignable
11-2
11.5
Construction
11-2
11.6
Tax Withholding
11-2
11.7
Governing Law
11-2
EXHIBIT A - 1
 
EXHIBIT A - 2
 









-iii-

--------------------------------------------------------------------------------





TABLE OF DEFINITIONS


Term
Location
 
 
Administrator
8.3
Annual Benefit
5.1(a)
Annual Pension Benefit
5.1(c)
Average Earnings
5.1(a)(ii)
Beneficiary
7.7(c)
 
 
Cause
10.2(a)
Change in Control
10.2(b)
Code
1.1(b)
Company
2.2
Common Stock
10.2(c)
 
 
Date of Termination
10.2(d)
Designated Percentage
5.1(a)
Designated Period
10.2(e)
Disability
10.2(f)
Earnings
5.1(a)(i)
 
 
Effective Date
1.4
Employee
2.1
Employer
2.2
ERISA
1.1(a)
Exchange Act
10.2(b)(1)
 
 
Good Reason
10.2(g)
Grandfathered SERP
1.1(c)
Inactive Participant
3.2
Incumbent Board
10.2(b)(2)
 
 
Nonqualifying Termination
10.2(h)
Notice of Termination
10.2(i)
Outstanding Company Common Stock
10.2(b)(1)
Outstanding Company Voting Securities
10.2(b)(1)
Participant
3.1
 
 
Plan Year
2.4
Pension Plan
2.3
Person
10.2(b)(1)
Present Value
2.5
 
 
 
 
Term
Location
 
 
QDRO
7.8
Rabbi Trust
1.2



-iv-

--------------------------------------------------------------------------------




Retire
5.1
Retiring
5.1
Specified Employee
2.6
 
 
Spouse
2.7
Surviving Spouse
2.8
Termination of Employment
2.9
Third Party
10.2(b)
Years of Service
5.1(a)(iii)






WOLVERINE WORLD WIDE, INC.


409A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




Wolverine World Wide, Inc. ("Wolverine") adopts the Wolverine World Wide, Inc.
409A Supplemental Executive Retirement Plan, a supplemental nonqualified plan
for a select group of management personnel employed by Wolverine and any
subsidiary of Wolverine. This composite document includes the 2008 restatement
effective as of December 11, 2008, and incorporates the first amendment
effective as of January 1, 2016.




ARTICLE 1


Establishment of Plan




1.1    Establishment of Plan.


This Plan is a supplemental, nonqualified Plan and is intended to be a Plan for
a select group of management and highly compensated employees of Wolverine and
affiliates of Wolverine.


(a)    ERISA Limited Applicability. This Plan is intended to be a Plan described
in Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA").


(b)    Tax Status. As a supplemental nonqualified executive retirement program
it is not subject to limitations in the Internal Revenue Code applicable to
benefits provided through a qualified, tax-exempt employee benefit plan
established under Section 401(a) of the Internal Revenue Code of 1986, as
amended ("Code"). The Plan is intended to comply with the requirements of Code
Section 409A and shall be interpreted and administered accordingly.


(c)    Effectiveness. This Plan replaces the Wolverine Supplemental Executive
Retirement Plan (the “Grandfathered SERP”) with respect to (i) any eligible
Employee under the Plan who did not commence benefits under the Grandfathered
SERP prior to December 11, 2008, and (ii) any participant in the Grandfathered
SERP who accrued benefits under the Grandfathered SERP after December 31, 2004
and did not commence benefit distributions thereunder prior to December 11, 2008
and with whom the Company enters into a Participation Agreement under the Plan
on or before December 31, 2008, provided that the Plan shall not cover any
participant in the Grandfathered SERP whose entire benefit was "earned and
vested" (within the meaning of IRS Notice 2005-1) as of December 31, 2004. For
the avoidance of doubt, no Participant in this Plan shall receive any benefits
under the Grandfathered SERP.






1.2    Rabbi Trust.


This Plan may be funded by contributions to a "Rabbi" trust which does not alter
the "unfunded," nonqualified status of the Plan for federal tax purposes.




1.3    Effective Date.


The "Effective Date" of this Plan is December 11, 2008. Each Plan provision
applies until the effective date of an amendment of that provision.



ARTICLE 2


Definitions




2.1    Employee.


"Employee" means an individual employed by the Employer who receives
compensation for personal services performed for the Employer that is subject to
withholding for federal income tax purposes.




2.2    Employer; Company.


"Employer" and "Company" mean Wolverine World Wide, Inc. and, "Employer" also
includes any affiliate of Wolverine World Wide, Inc. which has adopted this Plan
with the consent of Wolverine World Wide, Inc.




2.3    Pension Plan.


"Pension Plan" means the Wolverine Employees' Pension Plan, a qualified,
tax-exempt defined benefit pension plan established and maintained by Wolverine
under Code Sections 401(a) and 501(a), as it may be amended from time-to-time.




2.4    Plan Year.


"Plan Year" means the 12-month period beginning each January 1.




2.5    Present Value.


"Present Value" means the present value as computed using (i) the interest rate
shall be the "applicable interest rate" in effect under the Pension Plan
pursuant to Code Section 417(e)(3)(C) at the time benefits are to commence under
the Plan disregarding any delay pursuant to Section 7.2(c), and (ii) the
mortality table shall be the "applicable mortality table" in effect from
time-to-time under Code Section 417(e)(3)(B) (the "417(e) Mortality Table").


2.6    Specified Employee.


“Specified Employee” means a specified employee as defined in Section 409A of
the Code.




2.7    Spouse/Married.


"Spouse" means the husband or wife to whom the Participant is married on the
date the benefit is scheduled to be paid, or payment is scheduled to begin. The
legal existence of the marital relationship shall be governed by the law of the
state or other jurisdiction of domicile of the Participant.




2.8    Surviving Spouse.


"Surviving Spouse" means the Spouse of the Participant at the time of the
Participant's death who survives the Participant. If the Participant and Spouse
die under circumstances which prevent ascertainment of the order of their
deaths, it shall be presumed for this Plan that the Participant survived the
Spouse.




2.9    Termination of Employment.


“Termination of Employment” means a separation from service as defined in
Section 409A of the Code.



ARTICLE 3


Participant




3.1    Designation as Participant.


Only a select group of management and highly compensated Employees shall be
eligible to participate in this Plan. Wolverine shall designate eligible
Employees who shall become participants ( each a “Participant”). The designation
shall become effective when both the Employer and the Employee have signed a
Participation Agreement in the form attached as either Exhibit “A-1” or “A-2.” A
designated eligible Employee shall become a Participant on the date specified in
the Participation Agreement.




3.2    Inactive Participant Status.


The Administrator shall notify an Employee Participant in writing at any time
that the Participant is being converted to Inactive Participant status. An
Employee Participant will not accrue additional Years of Service under this Plan
after the date of such notice, except to the extent that the Participant is
subsequently redesignated as a Participant under Section 3.1.



ARTICLE 4


Contributions/Funding




4.1    Amount.


The Employer is not required to make contributions to fund the benefits under
this Plan. Employees shall not make any contributions under this Plan.




4.2    No Relationship to Benefits.


The benefits provided by this Plan shall be separate from and unrelated to any
contributions made by Employer (including but not limited to assets held in a
grantor trust created under Article 9 of this Plan, if any).




4.3    Unfunded Plan.


This shall be an unfunded Plan within the meaning of ERISA and the Code.
Benefits payable under this Plan constitute only an unsecured contractual
promise to pay in accordance with the terms of this Plan by the Employer.




4.4    Unsecured Creditor Status.


A Participant shall be an unsecured general creditor of the Employer as to the
payment of any benefit under this Plan. The right of any Participant or
Beneficiary to be paid the amount promised in this Plan shall be no greater than
the right of any other general, unsecured creditor of the Employer.



ARTICLE 5


Amount of Benefits


5.1    Retirement Benefits.


A Participant who has 5 Years of Service after the effective date of either a
Participation Agreement under this Plan, a Participation Agreement under the
Grandfathered SERP, or a written deferred compensation agreement previously
entered into between the Participant and the Company (a "Deferred Compensation
Agreement"), or who has reached age 65 before Retiring, will be entitled to a
benefit computed under this Section, unless the benefit is forfeited under
Article 6. For purposes of this Article 5 and Article 7, the terms "Retiring" or
"Retire" shall include an Employee’s Termination of Employment.


(a)    Annual Benefit. The "Annual Benefit" under this Plan will be an amount
computed by multiplying that percentage of the Participant's Average Earnings
which is designated in the Participation Agreement ("Designated Percentage") by
the Participant's Years of Service, reduced by the Participant's Annual Pension
Benefit (as defined in 5.1(c) below). Further, if the Participant commences
payment before age 65, the Annual Benefit shall be reduced as provided in 5.1(b)
below. Notwithstanding the foregoing, in the event Section 5.2(a) applies, the
adjustment to the benefit under this Plan for benefits payable under the Pension
Plan shall be as set forth in Section 5.2(a).


(i)    Earnings. "Earnings" means Earnings as computed under the Pension Plan,
but including any amounts the Employee defers under the Wolverine World Wide,
Inc. Executive Deferred Compensation Plan in the year the amounts otherwise
would have been paid to the Employee, and excluding:


(A)    Long-Term Incentive Plan. Any amounts paid to the Participant under the
Wolverine Executive Long Term Incentive (Three Year) Plan or any comparable or
successor long-term bonus plan, and


(B)    Severance Payments. Any payments to the Participant under any severance
agreement or policy.


(ii)    Average Earnings. "Average Earnings" means the average of a
Participant's Earnings for the Participant's four consecutive highest Earnings
calendar years of the most recent ten consecutive Years of Service immediately
prior to the date on which the Participant Retires, except that Years of Service
during which a Participant receives a disability benefit under Section 5.3 of
this Plan will be omitted from the calculation of Average Earnings if doing so
will produce higher Average Earnings. In computing Average Earnings, a
Participant's earnings for the calendar year of retirement or earlier
Termination of Employment shall be annualized and the Participant shall be
deemed to have received earnings during that entire calendar year.


(iii)    Years of Service. "Years of Service" means a Participant's Years of
Service under the Pension Plan, except that: (i) periods during which a
Participant is receiving a disability benefit under Section 5.3 of this Plan
will count as Years of Service for computation of any benefit under this Plan
other than a disability benefit, and will not count as Years of Service for
computation of a disability benefit; (ii) periods during which a Participant is
an Inactive Participant (as defined in Section 3.2) will not count as Years of
Service under this Plan; (iii) upon the recommendation of the Compensation
Committee, the Board of Directors of the Company may grant a Participant deemed
Years of Service for purposes of this Section; and (iv) the maximum number of
Years of Service used in computing a benefit under this Plan shall be 25.


(b)    Before Age 65. The benefit payable will be the benefit computed under (a)
above, which shall be actuarially equivalent (as defined below) to payments
commencing when the Participant would have attained age 65 and shall be payable
commencing at the later of age 55 or Termination of Employment (or such later
time as elected by the Participant pursuant to Section 7.2 or Section 7.5, but
in no event later than the later of age 65 or Termination of Employment).


(i)    Actuarial Equivalence. If the Participant begins receiving a benefit
between age 60 and 65, the actuarially equivalent reduction in the benefit
amount shall be .1666% (1/6 of 1%) for each month between the date benefits
begin and the first day of the month following that in which the Participant
would attain age 65. If the Participant begins receiving benefits between age 55
and 60, the actuarially equivalent reduction shall be an additional .333% (1/3
of 1%) for each month between the date benefits begin and the first day of the
month following that in which the Participant would attain age 60.


(ii)    Deemed Early Retirement Pension Election. A Participant who is eligible
and in fact commences payment prior to the Participant's attainment of age 65
shall be deemed (for purposes of calculation of the Annual Pension benefit
reduction in subsection (c) below) to have elected Early Retirement under the
Pension Plan as of the later of the Participant's attainment of age 60 or the
date that the Participant begins to receive benefits under this Plan.


(c)    Annual Pension Benefit. A Participant's "Annual Pension Benefit" shall
mean the amount of benefit payable to the Participant under the Pension Plan in
the form of a life annuity, prior to any offset for workers compensation
payments.




5.2    Death.


A death benefit shall be payable only under this Section.


(a)    Before Commencement of Benefits. If a Participant dies before beginning
to receive benefits under Section 5.1 or 5.4, the Participant's Beneficiary or
Surviving Spouse, as applicable, will be paid a death benefit as specified
herein without regard to the 5-year service or minimum age requirements of
Section 5.1. A Surviving Spouse shall receive monthly annuity payments,
commencing promptly following the Participant's death, in a monthly amount equal
to the monthly benefit the Participant would have received under the Plan as a
life annuity commencing at age 55 (or, if later, the actual date of the
Participant's death) if the Participant had Retired on the date of death (with a
reduction in the Participant's monthly benefit to the extent benefits payable to
the Surviving Spouse commence prior to when the Participant would have attained
age 55 using the interest rate specified in Section 2.5 but without any
mortality reduction). Such benefit to a Surviving Spouse shall be offset by any
death benefit paid pursuant to Section 7.1(e)(i) of the Pension Plan in
connection with the Participant's pre-retirement death. Alternatively, the
Participant may elect, no later than the later of December 31, 2008 or 30 days
after the Participant becomes eligible to participate in the Plan, to have the
Present Value of such benefit that would have been payable to the Participant
paid to the Surviving Spouse in a lump sum promptly following the Participant's
death. If the Participant has no Surviving Spouse at the time of his or her
death, the amount described in the immediately-preceding sentence shall be paid
to the Participant's Beneficiary in a lump sum only without regard to any
election by the Participant. For purposes of this Section 5.2(a), all Present
Value calculations shall be performed using the assumptions set forth in Section
2.5.


If the Participant has received a Disability benefit under Section 5.3, the
death benefit under this subsection will be reduced by the Present Value of
benefits received under Section 5.3.


(b)    After Retiring. If a Participant dies after beginning to receive benefit
payments under Section 5.1, benefits shall cease unless the Participant was
receiving benefits in the form of a Joint and 50% Spouse Annuity, or in any form
set forth in subsection 7.4(b) to the extent such form provides for continuing
benefits.




5.3    Disability.


A Participant (other than an Inactive Participant) who becomes Disabled while
employed by the Employer shall receive the benefit provided by this section.


(a)    Disabled Defined. A Participant is Disabled if the Participant is unable
to engage in any substantial gainful activity due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months or, as the
result of such an impairment, has received income replacement benefits for not
less than three months under an accident or health plan covering Employees. In
all events, this determination shall be made in accordance with the requirements
of Code Section 409A.


(b)    Benefit if Participant Becomes Disabled Before Retiring. If a Participant
becomes Disabled before Retiring, and is not an Inactive Participant at the time
of application for a benefit under this Section 5.3, the Participant will
receive a disability benefit, without regard to the 5-year service or minimum
age requirement of Section 5.1. The benefit will equal 60% of the benefit
computed under Section 5.1(a) above, based on Years of Service up to the date
the Participant became Disabled. This benefit will continue until the earliest
of the date of Participant's death, the date Participant reaches age 65 or the
date as of which the Participant is no longer Disabled. Each benefit payment
under this subparagraph (b) shall be reduced by any benefit for the same period
payable under any employer-funded disability plan. A reduction shall not be made
for benefits from a disability plan funded by the Employee either directly or
through a written salary reduction agreement or program.
5.4    Minimum Benefit.


(a)    Difference - Additional Benefit. This Section 5.4 shall apply to any
Participant who was a party to a Deferred Compensation Agreement which is
designated in the Participation Agreement as eligible for the minimum benefit
calculation in this Section 5.4. As of the first date on which such a
Participant begins receiving a benefit under this Plan, or as of the date a
Participant's Beneficiary becomes entitled to a lump sum payment under this
Plan, the Administrator will compare the projected total benefits to be paid to
or on behalf of such Participant under this Plan and the current Pension Plan to
the total benefits which would have been paid to or on behalf of such
Participant if the Deferred Compensation Agreement had remained in effect, and
the Participant had been eligible for an Annual Pension Benefit under the
Pension Plan benefit formula in effect on December 31, 1994. If the
Administrator determines that the total payments to or on behalf of the
Participant under this Plan (before any reduction for the Participant's Annual
Pension Benefit) would be less than the sum of:


(i)    the total payments which would have been made to or on behalf of the
Participant under the Deferred Compensation Agreement; and


(ii)    the Participant's Annual Pension Benefit, but computed as if the Pension
Plan benefit formula in effect on December 31, 1994 had continued in effect;
then the difference will be paid to the Participant as an additional monthly
amount under the form of payment elected by the Participant, or, if a lump sum
payment is being made, the difference will be added to the lump sum payment.


The Administrator will again make the comparison provided for by this subsection
as of the date when all benefits cease under this Plan, and if additional
amounts would be due under the formula set forth above, the Administrator shall
cause a lump sum payment to be made to the Participant's designated beneficiary
or estate.


(b)    Determinations. In making this determination, the Administrator shall
compute Deferred Compensation Agreement benefits under the terms of the Deferred
Compensation Agreement, except that:


(i)    for purposes of computing a lump-sum benefit for which the Participant
would have been eligible under the Deferred Compensation Agreement due to
Termination of Employment after a Change in Control, the terms "Change in
Control," "Cause," "Disability," "Retirement," "Notice of Termination," and
"Date of Termination" as used in any such Deferred Compensation Agreement shall
be defined as provided in Article 10 of this Plan; and


(ii)    the Designated Period, as defined in Section 10.2(e) shall be used in
determining whether the Participant would have been entitled to accelerated
vesting under the Deferred Compensation Agreement, rather than the 5-year period
provided for in the Deferred Compensation Agreement; and


(iii)    the person entitled to receive the benefit will be determined under
this Plan without regard to any former designation of beneficiary under the
Deferred Compensation Agreement.


In making the benefit comparison under this Section, the Administrator shall use
the actual dates on which a Participant Retires, dies, or is determined to have
become Disabled, and in making the projection called for the Administrator shall
assume that the Participant and the Participant's Spouse will remain living for
their respective life expectancies as determined pursuant to the 417(e)
Mortality Table. If the dates on which benefits would have been paid under the
Deferred Compensation Agreement differ from the dates on which benefits are
actually paid under this Plan, the Administrator will make the determination
called for by this Section based on the Present Value of both streams of
payments as of the date payments begin under this Plan.



ARTICLE 6


Forfeiture




6.1    Misconduct.


Subject to Article 10, a Participant (or Participant's Spouse or Beneficiary)
will not be entitled to any benefits under this Plan if the Participant is
discharged for dishonesty, commission of a misdemeanor or felony injurious to
the Employer, or any action inimical to the interests of the Employer, or the
Participant resigns while an investigation is ongoing to determine whether
Participant should be discharged for any such reason and the Administrator
determines that Participant would have been so discharged but for the
resignation;




6.2    Competitive Activity.


A Participant (or such Participant's Spouse or Beneficiary) shall not be
entitled to any benefit payment if, prior to the date on which such benefit
payment is due, the Participant has acquired any ownership interest in a
competing business (other than an ownership interest consisting of less than 5%
of a class of publicly traded securities), or has been employed as director,
officer, employee, consultant, adviser, partner or owner of a competing
business. A "competing business" includes any business which is substantially
similar to the whole or any part of the business conducted by the Employer. Upon
the recommendation of the Compensation Committee, the Board of Directors may
partially or completely waive the application of this provision. This Section
6.2 shall not apply to any Participant whose employment terminates after a
Change in Control.




6.3
Insurance Related.



A Participant (or such Participant's Spouse or Beneficiary) shall not be
entitled to any benefit payment if benefits are not payable under any policy of
life or disability insurance obtained by the Employer to assist it in meeting
its obligations under this Plan, due to the Participant's suicide or the
Participant's misrepresentation or omission of information required to be
furnished to the insurer in connection with the issuance of such policy.





ARTICLE 7


Payment of Benefits




7.1    Event of Distribution.


Benefit payments shall begin as provided in Article 5 following a Participant's
death, Disability or Termination of Employment at the time and in the manner
specified in this Article.




7.2    Time of Payment.


Unless postponed for a Specified Employee under paragraph (c) below or pursuant
to a Participant’s election under Section 7.5 or pursuant to an election made by
the Participant no later than the later of December 31, 2008 or 30 days after
the date the Participant first becomes eligible to participate in the Plan:


(a)    Retirement. Retirement benefits shall begin on the first day of the later
of the month following that in which the Participant attains age 55 or that in
which the Participant Retires.


(b)    Death or Disability. Death or Disability benefits shall begin on the
first day of the month following the date of the Participant’s death or
Disability.


(c)    Specified Employee Postponement. Notwithstanding paragraph (a) above or
Section 10.1(b), benefits of a Specified Employee payable other than in
connection with death or Disability shall not commence until the earlier of the
Participant’s death or six months following a Participant’s Termination of
Employment. The first payment shall include any payments that would have been
made during the applicable six-month period but for this paragraph (c).




7.3    Calculation.


All benefit calculations shall be made as of the date the Participant's
Termination of Employment or, if later, upon occurrence of the event which
triggers payment of the benefit. Each form of benefit payment shall be the same
Present Value as a life annuity. If the payment of benefits begins after the
time specified for payment above, other than due to postponement of a Specified
Employee’s benefits or a Participant’s election, the benefit shall be adjusted
for late payment by crediting interest at a rate specified in Section 2.5 from
time-to-time.




7.4    Form of Payment.


(a)    Presumed Method. A Disability Benefit shall be paid in the form of a life
annuity. Unless a Participant elects otherwise no later than the later of
December 31, 2008 or 30 days after the Participant becomes eligible to
participate in the Plan, a Retirement Benefit shall be paid in the form of a
Joint and 50% Spouse Annuity to a Participant who is married at the time
benefits commence (i.e., a monthly amount to the Participant for the
Participant's lifetime and then in an amount equal to 50% of such amount to the
Participant's Surviving Spouse for life), or in the form of a life annuity to
any Participant who is unmarried at the time benefits commence in lieu of the
normal form of payment.


(b)    Optional Methods. A Participant may elect any of the following optional
forms of benefit with the same Present Value no later than the latest of
December 31, 2008, 30 days after the Participant becomes eligible to participate
in the Plan, or such later date as permitted by Section 409A of the Code:


(i)    5 or 10-Year Certain and Life. A monthly amount for life to the
Participant, and if the Participant dies before payment of 60 or 120 monthly
benefit payments, the same monthly amount shall be paid to the Participant's
Beneficiary until a total of 60/120 monthly payments have been made.


(ii)    Joint and 75% or 100% Spouse Annuity. A monthly amount to the
Participant for the Participant's lifetime and then in an amount equal to 75% or
100% of such amount to the Participant's Surviving Spouse, if any, for life.


If a Participant elects an option under subparagraph (ii) while married but is
not married when benefits commence, the form of benefit shall revert to a single
life annuity unless the Participant elects a 5 or 10-Year Certain and Life
Annuity. If a Participant elects an option under subparagraph (i) while
unmarried but is married when benefits commence, the form of benefit shall be a
Joint and 50% Spouse Annuity unless otherwise elected by the Participant after
the Participant marries.


(c)    Lump Sum. A lump-sum benefit shall not be available except as provided in
this subsection (c).


(i)    Eligible Participant/Beneficiary. A Participant (or Beneficiary) who has
a benefit under subsection (a) with a Present Value which does not exceed
$5,500; a Participant who is entitled to a Change in Control Benefit (but only
if the Change in Control also constitutes a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, each as determined pursuant to Code Section 409A and the
applicable payment event occurs within two years following the Change in
Control); or a Surviving Spouse or a non-Spouse Beneficiary who is entitled to a
lump sum death benefit under Section 5.2(a) shall receive a lump-sum death
benefit.


(ii)    Amount. Except as modified by the provisions of Sections 5.2(a)
(Pre-Commencement Death Benefit) or 10.1 (Change of Control Benefit), the amount
of the lump sum shall be the Present Value of the Participant's benefit payable
under the Plan at the Participant's Normal Retirement Date (as defined in the
Pension Plan).




7.5    Elective Postponement of Payments    .


A Participant or Beneficiary entitled to payments may postpone payment if:


(a)    Earliest Effective Date. The election does not take effect until at least
12 months after the date that the election is made.


(b)    Five Year Minimum. For payments other than those due to death, Disability
or Unforeseeable Emergency, the first payment may not begin until a date which
is not less than five years from the date that payment would otherwise have
begun.


(c)    Twelve Months Prior. For payments on account of Retirement, the election
is made at least 12 months before the date of the first scheduled payment.




7.6    Acceleration of Payments    .


Benefits may not begin before the dates specified in this Plan except:


(a)    Unforeseeable Emergency. For amounts postponed under Section 7.5, the
Administrator may, upon a Participant or Beneficiary’s request, make payments
reasonably necessary to satisfy the emergency need (including reasonably
anticipated attributable taxes or penalties) which cannot be made through
reimbursement or compensation from insurance or by liquidation of assets that
would not cause severe financial hardship. Unforeseeable Emergency means a
severe financial hardship resulting from an illness or accident of the Employee,
Beneficiary, their spouses or dependents, loss of the Employee’s or a
Beneficiary’s property due to casualty or other similar and extraordinary
circumstances beyond the control of the service provider or Beneficiary
(including but not limited to imminent foreclosure or eviction from the
Employee’s or Beneficiary’s primary residence or the need to pay medical or
funeral expenses of the Employee or Beneficiary or their spouse or dependent).
If any payment are made pursuant to this Section 7.6(a), the Participant's
benefit shall be offset by the Present Value of such payment using the factors
set forth in Section 2.5.


(b)    409A Income Inclusion. Upon failure of the Plan to meet the requirements
of Code Section 409A, in an amount required to pay all taxes attributable to an
amount to be included in income as the result of the failure.


(c)    Plan Termination. At the earliest time permitted by Code Section 409A
following termination of the Plan which complies with the requirements of
Section 11.1(b).




7.7    Payment of Death Benefits    .


If benefits have commenced prior to the Participant's death (and, for this
purpose, benefits shall not be deemed to have commenced if the Participant dies
while benefit payment is delayed pursuant to Section 7.2(c)), they shall cease
upon such Participant's death unless continued under this section.


(a)    Spouse. If a benefit is payable as a Joint and 50%/75%/100% Spouse
Annuity and the married Participant dies, payment shall continue to the
Participant's Surviving Spouse until the Spouse's death.


(b)    Payment to Beneficiary. If a benefit is payable as a 5 or 10-Year Certain
and Life annuity and the Participant dies prior to payment of all amounts due
under this Plan, payment of all remaining benefits shall be made to the
Participant's Beneficiary.


(c)    Beneficiary. "Beneficiary" means the individual, trust or other entity
designated by the Participant to receive any benefits payable under this Plan
after the Participant's death. A Participant may designate or change a
Beneficiary by filing a signed designation with the Administrator in the form
approved by the Administrator. The Participant's Will is not effective for this
purpose. If a designation has not been properly completed and filed with the
Administrator or is ineffective for any other reason, the Beneficiary shall be
the Participant's Surviving Spouse. Designation of a Beneficiary shall not in
itself serve to revoke an actual election of a Joint and Spouse Annuity method
of payment (or a deemed election under Section 7.2(a)).


(d)    Payment to Estate. If there is not an effective designation and the
Beneficiary/Participant does not have a Surviving Spouse, the remaining
benefits, if any, shall be paid to the Participant's estate. If payment is to be
made to the estate of a Participant, payment shall be made in a lump sum.




7.8    QDRO    .


If the plan receives a QDRO, benefits to an alternate payee may begin as
specified in the QDRO, but not before benefits would have otherwise been payable
under the Plan. "QDRO" means a qualified domestic relations order, as defined in
Code Section 414(p), that is issued by a competent state court and that meets
the following conditions:


(a)    Alternate Payee. The alternate payee must be the Spouse or former Spouse
or a child or other dependent of the Participant.


(b)    Reason for Payments. The payments must relate to alimony, support of a
child or other dependent, or a division of marital property.


(c)    Contents. The QDRO must contain the name and address of the Participant
and the alternate payee, the amount of the distribution or percentage of the
Participant's benefit to be paid to the alternate payee, the date as of which
the amount or percentage is to be determined, and instructions concerning the
timing and method of payment.


(d)    Restrictions. A QDRO may not require (i) this Plan to pay more than the
Present Value of the Participant’s benefit to the Participant and all alternate
payees; (ii) a method, payment date, or duration of payment not otherwise
permitted under this article; or (iii) cancellation of the prior rights of
another alternate payee.
  



ARTICLE 8


Administration




8.1    Duties, Powers, and Responsibilities of the Employer.


(a)    Required. The Employer shall be responsible for:


(i)    Employer Contributions.


(A)
Amount. Determining the amount of Employer Contributions if any.



(B)
Payment. Paying, ceasing, or suspending Employer Contributions if any.



(ii)    Agent of Service of Process. Serving as the agent for service of
process;


(iii)    Amendment. Amending this Plan and trust; and


(iv)    Plan Termination.    Revoking this instrument and terminating this Plan
(and any related trust).


(b)    Discretionary. The Employer may exercise the following responsibilities:


(i)    Alternate Administrator. Designating a Person other than the Employer as
the Administrator; and


(ii)    Payment of Administrative Expenses. Paying administrative expenses
incurred in the operation, administration, management, and control of the Plan.


(iii)    Reserved Powers. Designating Participants, crediting a Participant with
deemed Years of Service, or waiving the competitive activity forfeiture
provisions.




8.2    Employer Action.


An action required to be taken by the Employer shall be taken by its Board of
Directors unless the board has delegated the power or responsibility to one or
more Persons identified by its resolution.




8.3    Plan Administrator.


"Administrator" means the Employer or a Person designated by the Employer. The
Administrator is a named fiduciary for operation and management of the Plan and,
if this Plan is subject to ERISA, shall have the responsibilities conferred by
ERISA upon the "Administrator" as defined in ERISA Section 3(16).




8.4    Duties, Powers, and Responsibilities of the Administrator.


Except to the extent properly delegated, the Administrator shall have the
following duties, powers, and responsibilities and shall:


(a)    Plan Interpretation. Interpret this instrument (including resolving an
inconsistency or ambiguity or to correcting an error or an omission). All
questions of interpretation, construction, or application arising under this
Plan shall be decided by the Administrator whose decision shall be final and
conclusive upon all persons, except that the Administrator's decision shall not
be final and conclusive with regard to a Participant's entitlement to a benefit
under Section 10.1;


(b)    Participant Rights. Determine the rights of Participants and
Beneficiaries under the terms of this Plan;


(c)    Claims and Elections. Establish or approve the manner of making an
election, designation, application, claim for benefits, and review of claims;


(d)    Benefit Payments. Direct the time that payments are to be made or to
begin, and the elected form of distribution;


(e)    QDRO Determination. Establish procedures to determine whether or not a
domestic relations order is a QDRO, to notify the Participant and any
alternative payee of this determination, and to administer benefit payments
pursuant to a QDRO;


(f)    Administrative Information. Obtain to the extent reasonably possible all
information necessary for the proper administration of this Plan;


(g)    Recordkeeping. Establish procedures for and supervise the establishment
and maintenance of all records necessary and appropriate for the proper
administration of this Plan;


(h)    Reporting and Disclosure. Prepare and file annual and periodic reports or
disclosure documents required under ERISA and Regulations;


(i)    Advisers. Employ attorneys, actuaries, accountants, clerical employees,
agents, or other Persons who are necessary for operation, administration, and
management of this Plan;


(j)    Other Powers and Duties. Exercise all other powers and duties necessary
or appropriate under this Plan, except those powers and duties allocated to
another named fiduciary.




8.5    Claims Procedure.


Each Participant or Beneficiary claiming any right under this Plan must give
written notification thereof to the Administrator.
If a claim is denied, the denial shall be contained in a written notice stating
the following:
(a)    The specific reason for the denial;
(b)    Specific reference to the Plan provision on which the denial is based;
(c)    Description of additional information necessary for the claimant to
present his or her claim, if any, and an explanation of why such material is
necessary; and
(d)    An explanation of the Plan’s claims review procedure.


The claimant will have 60 days to request a review of any denial by the
Administrator. The request for review must be in writing and delivered to the
Administrator, which will then provide a full and fair review. The claimant may
review pertinent documents and may submit issues and comments in writing. The
decision by the Administrator with respect to the review must be given within 60
days after receipt of the request, unless special circumstances require an
extension (such as for a hearing). In no event shall the decision be delayed
beyond 120 days after receipt of the request for review. The decision shall
include specific reasons and refer to the specific Plan provisions on which it
is based. In all events, claims and appeals shall be decided pursuant to the
rules in Section 503 of ERISA.




8.6    Participant's Responsibilities.


All requests for action of any kind by a Participant or Beneficiary under this
Plan shall be in writing and executed by the Participant or Beneficiary.



ARTICLE 9


Investment and Administration of Assets




9.1    Rabbi Trust.


Contributions to this Plan or assets purchased by Employer with the intent of
defraying the cost of providing benefits under this Plan may be held in a Rabbi
Trust.




9.2    Insurance.


The Employer may purchase a policy of life insurance on the life of a
Participant (in whom the Employer has an insurable interest) to assist it in
providing the Benefits. The Employer shall be the sole applicant, owner, premium
payer and beneficiary of the policy, and shall exercise all incidents of
ownership. The Employer intends that the value of the policy while in force and
that the death proceeds of the policy shall be excluded from taxation under Code
Sections 7702 and 101(a) respectively.




9.3    Available to Creditors.


Any contribution made by Employer or asset held by Trustee related to this Plan
shall be available to the general creditors of the Employer as specified in the
Trust.




9.4    No Trust or Fiduciary Relationship.


Except as required by governing law, this Plan shall not create a trust or
fiduciary relationship of any kind between the Participant (or the Participant's
Spouse or Beneficiary) and the Employer or any third party.




9.5    Benefit Payments.


Benefit payments shall be paid directly by the Employer or indirectly through a
grantor trust (owned or maintained by the Employer) to the Participant or the
Participant's Beneficiary. If a trust is established, the Employer shall not be
relieved of its obligation and liability to pay the benefits of this Plan except
to the extent payments are actually made from the trust.






ARTICLE 10


Change in Control Benefit




10.1
Benefit.



If a Participant's employment with the Company is terminated during the
Designated Period after a Change in Control other than by reason of a
Nonqualifying Termination, then notwithstanding any other provision of this
Plan, the Participant shall be fully vested and not subject to forfeiture under
Article 6 in lieu of any other benefit to which Participant, Participant's
Spouse, or Participant's Beneficiary might have been entitled at any time under
this Plan or under any Deferred Compensation Agreement.


(a)    Change in Control. The Change in Control Benefit shall be the greater of:


(i)    Standard Benefit. A lump sum equal to 125% of the Present Value of the
payments for which Participant would have been eligible under Section 5.1,
disregarding any election to receive benefits later than otherwise provided
under the Plan and without reduction for the actuarial equivalence factors set
forth in Section 5.1(b), based on Participant's Years of Service as of the date
Participant's employment terminates; or


(ii)    Minimum Benefit. The Minimum Benefit provided in Section 5.4.


(b)    Time of Payment. If the Change in Control also constitutes a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, each as determined pursuant to
Code Section 409A and the Date of Termination occurs within two years following
the Change in Control), then, subject to Section 7.2(c), the benefit shall be
paid in a lump sum within five days following the Date of Termination.
Otherwise, subject to Section 7.2(c), the benefit shall be paid in the form
otherwise elected by the Participant for distributions in connection with
Termination of Employment.




10.2    Definitions.


As used in this Article 10, the following terms shall have the respective
meanings set forth below:


(a)    Cause. "Cause" means (1) the willful and continued failure by Participant
to substantially perform his or her duties with Company and/or its subsidiaries
(other than any such failure resulting from Participant's incapacity due to
physical or mental illness, or any such actual or anticipated failure resulting
from Participant's termination for Good Reason) after a demand for substantial
performance is delivered to Participant by the Board and/or its Chairman (which
demand shall specifically identify the manner in which the Board and/or its
Chairman believes that Participant has not substantially performed his or her
duties); or (2) the willful engaging by Participant in gross misconduct
materially and demonstrably injurious to the Company and/or its subsidiaries.
For purposes of this Section, no act or failure to act on the part of
Participant shall be considered "willful" unless done or omitted to be done by
Participant not in good faith and without reasonable belief that his or her
action(s) or omission(s) was in the best interests of the Company and/or its
subsidiaries. Notwithstanding the foregoing, Participant shall not be deemed to
have been terminated for Cause unless and until the Company provides Participant
with a copy of a resolution adopted by an affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to Participant and an
opportunity for Participant, with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board the Participant has been
guilty of conduct set forth in (1) or (2) above, setting forth the particulars
in detail. A determination of Cause by the Board shall not be binding upon or
entitled to deference by any finder of fact in the event of a dispute, it being
the intent of the parties that such finder of fact shall make an independent
determination of whether the termination was for "Cause" as defined in (1) and
(2) above.


(b)    Change in Control. "Change in Control" means:


(1)    the acquisition by any individual, entity, or group (a "Person"),
including any "person" within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 20% or more of either (i) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that the following acquisitions shall not
constitute a Change in Control: (a) any acquisition by the Company, (b) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (c) any
acquisition by any corporation pursuant to a reorganization, merger, or
consolidation involving the Company, if, immediately after such reorganization,
merger, or consolidation, each of the conditions described in clauses (i), (ii),
and (iii) of subsection (3) of this Section 10.2(b) shall be satisfied, or (d)
any acquisition by the Participant or any group of persons including the
Participant; and provided further that, for purposes of clause (a), if any
Person (other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of 20% or more of the Outstanding
Company Common Stock or 20% or more of the Outstanding Company Voting Securities
by reason of an acquisition by the Company and such Person shall, after such
acquisition by the Company, become the beneficial owner of any additional shares
of the Outstanding Company Common Stock or any additional Outstanding Voting
Securities and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change in Control;


(2)    individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company's stockholders, was approved by the vote of at least
three-quarters of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be deemed to have been a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board, shall be deemed to have been a member
of the Incumbent Board;


(3)    approval by the stockholders of the Company of a reorganization, merger,
or consolidation unless, in any such case, immediately after such
reorganization, merger, or consolidation, (i) more than 50% of the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, or consolidation and more than 50% of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals or entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior or such
reorganization, merger, or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger, or consolidation (or any corporation controlled by the
Company), or any Person which beneficially owned, immediately prior to such
reorganization, merger, or consolidation, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of such corporation or
20% or more of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger, or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger, or
consolidation; or


(4)    approval by the stockholders of the Company of (i) a plan of complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company other than to a
corporation with respect to which, immediately after such sale or other
disposition, (a) more than 50% of the then outstanding shares of common stock
thereof and more than 50% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(b) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company), or any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of Common stock thereof
or 20% or more of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors and (c) at least
a majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition.


Notwithstanding anything contained in this Plan to the contrary, if
Participant's employment is terminated prior to a Change in Control and
Participant reasonably demonstrates that such termination was at the request of
or in response to a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a "Third Party") who
effectuates a Change in Control, then for all purposes of this Plan, the date of
a Change of Control shall mean the date immediately prior to the date of such
termination of the Participant's employment.


(c)    Common Stock. "Common Stock" means the common stock of the Company, $1
par value per share.


(d)    Date of Termination. "Date of Termination" means: (1) the effective date
on which the Participant's employment by the Company and/or its subsidiaries
terminates as specified in a Notice of Termination by the Company or
Participant; (2) if the Participant's employment by the Company and/or its
subsidiaries terminates by reason of death, the date of death of Participant;
(3)  if the Participant's employment is terminated for Disability (as defined in
(f)), then the Date of Termination shall be the time specified in (1), but in no
event earlier than thirty (30) days following the date on which a Notice of
Termination is received; and (4) if the Participant's employment is terminated
by the Company and/or its subsidiaries other than for Cause, then the Date of
Termination shall be the time specified in (1), but in no event earlier than
thirty (30) days following the date on which a Notice of Termination is
received.


(e)    Designated Period. "Designated Period" means the designated period set
forth in the Participant's Participation Agreement.


(f)    Disability. "Disability" means Participant's failure to substantially
perform his/her duties with the Company and/or its subsidiaries on a full-time
basis for at least one hundred eighty (180) consecutive days as a result of
Participant's incapacity due to mental or physical illness. In all events, this
determination shall be made in accordance with the requirements of Code Section
409A.


(g)    Good Reason. "Good Reason" means, without Participant's express written
consent, the occurrence of any of the following events after a Change in
Control:


(1)    (a) the assignment to Participant of any duties inconsistent in any
material adverse respect with Participant's position(s), duties,
responsibilities, or status with the Company and/or its subsidiaries immediately
prior to such Change in Control; (b) a material adverse change in Participant's
reporting responsibilities, titles or offices with the Company and/or its
subsidiaries as in effect immediately prior to such Change in Control; or
(c) any removal or involuntary termination of Participant by the Company and/or
its subsidiaries otherwise than in the manner specified in Section 10.2(h); or
(d) any failure to re-elect Participant to any position with the Company and/or
its subsidiaries held by Participant immediately prior to such Change in
Control;


(2)    a reduction by the Company and/or its subsidiaries in Participant's rate
of annual base salary as in effect immediately prior to such Change in Control
or as the same may be increased from time to time thereafter;
        
(3)    any requirement of the Company and/or its subsidiaries that Participant
(i) be based anywhere other than the facility where Participant is located at
the time of the Change in Control or reasonably equivalent facilities within
twenty five (25) miles of such facility or (ii) travel for the business of the
Company and/or its subsidiaries to an extent substantially more burdensome than
the travel obligations of Participant immediately prior to such Change in
Control;


(4)    the failure of the Company and/or its subsidiaries to continue the
Company's executive incentive plans or bonus plans in which Participant is
participating immediately prior to such Change in Control or a reduction of the
Participant's target incentive award opportunity under the Company's Executive
Long-Term Incentive (Three Year) Plan (three-year bonus plan), Executive Short
Term Incentive Plan (annual bonus plan) or other bonus plan adopted by the
Company;


(5)    the failure of the Company and/or its subsidiaries to (a) provide any
employee benefit plan or compensation plan (including but not limited to stock
option, restricted stock, incentive stock option or other similar programs) in
which Participant is participating immediately prior to such Change in Control,
in accordance with the most favorable plans, practices, programs and policies of
the Company and/or its subsidiaries in effect for Participant immediately prior
to the Change in Control, unless Participant is permitted to participate in
other plans providing Participant with substantially comparable benefits;
(b) provide Participant and Participant's dependents with welfare benefits
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) in accordance with the most favorable
plans, practices, programs, and policies of the Company and/or its subsidiaries
in effect for Participant immediately prior to such Change in Control; (c)
provide fringe benefits in accordance with the most favorable plans, practices,
programs, and policies of the Company and/or its subsidiaries as in effect for
Participant immediately prior to such Change in Control; or (d) provide
Participant with paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company and/or its subsidiaries as in
effect for Participant immediately prior to such Change in Control; or the
taking of any action by the Company and/or its subsidiaries which would
adversely affect Participant's participation in or materially reduce
Participant's benefits under any such plan;


(6)    the failure of the Company and/or its subsidiaries to pay any amounts
owed Participant as salary, bonus, deferred compensation or other compensation;


(7)    the failure of the Company to obtain an assumption agreement from any
successor as contemplated in Section 10.4;


(8)    the refusal by the Company and/or its subsidiaries to continue to allow
Participant to attend to matters or engage in activities which did not involve a
substantial portion of a Participant's time and which are not directly related
to the business of the Company and/or its subsidiaries which were permitted by
the Company and/or its subsidiaries immediately prior to such Change in Control,
including without limitation serving on the Boards of Directors of other
companies or entities;


(9)    Any amendment or termination of this Plan which unfavorably affects a
Participant or reduces any protection afforded to a Participant (including a
failure to continue to credit service with any successor after a change in
control for purposes of this Plan).


(10)    Any purported termination of Participant's Employment which is not
effected pursuant to a Notice of Termination; and


(11)    Any other material breach by Company of its obligations under any
executive severance agreement between the Participant and the Company.


For purposes of this Plan, any good faith determination of Good Reason made by
Participant shall be conclusive; provided, however, that an isolated and
insubstantial action taken in good faith and which is remedied by the Company
and/or its subsidiaries within ten (10) days after receipt of notice thereof
given by Participant shall not constitute Good Reason. Any event or condition
described in this subsection (g)(1) through (10) which occurs prior to a Change
in Control, but which Participant reasonably demonstrates was at the request of
or in response to a Third Party who effectuates a Change in Control, shall
constitute Good Reason following a Change in Control for purposes of this Plan
notwithstanding that it occurred prior to the Change in Control.


(h)    Nonqualifying Termination. "Nonqualifying Termination" means a
termination of Participant's employment (1) by the Company and/or its
subsidiaries for Cause, (2) by Participant for any reason other than for Good
Reason with Notice of Termination, (3) as a result of Participant's death, and
(4) by the Company and/or its subsidiaries due to Participant's Disability,
unless within thirty (30) days after Notice of Termination is provided to
Participant following such Disability Participant shall have returned to
substantial performance of Participant's duties on a full-time basis.


(i)    Notice of Termination. "Notice of Termination" means written notice of
Participant's Date of Termination by the Company or Participant within ninety
(90) days from the date of the triggering event, as the case may be, to the
other, which (1) indicates the specific termination provision in this Plan
relied upon, (2) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Participant's employment under the provision so indicated, and (3) specifies the
termination date. The failure by Participant or the Company to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of Participant or the Company hereunder or
preclude Participant or the Company from asserting such fact or circumstance in
enforcing Participant's or the Company's rights hereunder.


10.3    Method of Payment.


Payment shall be made, to the extent possible, by distribution of any insurance
policy or policies purchased by the Company in connection with this Plan and in
effect on the date of a Change in Control, valued for distribution purposes at
their cash surrender value. Any remaining balance of the distribution sum shall
be paid in cash.




10.4    Successor Obligations in Change of Control Situation.


(a)    Survival of Obligations. Neither this Plan nor any Participation
Agreement shall be terminated by any merger or consolidation of the Company
whereby the Company is or is not the surviving or resulting corporation or as a
result of any transfer of all or substantially all of the assets of the Company.
In the event of any such merger, consolidation, or transfer of assets, the
provisions of this Plan and of such Participation Agreements shall be binding
upon the surviving or resulting corporation or the person or entity to which
such assets are transferred.


(b)    Assumption Required. The Company agrees that concurrently with any
merger, consolidation or transfer of assets referred to in paragraph (a) of this
Section 10.4, it will cause any successor or transferee unconditionally to
assume, by written instrument delivered to each Participant (or his/her
beneficiary or estate), all of the obligations of the Company hereunder. Failure
of the Company to obtain such assumption prior to the effectiveness of any such
merger, consolidation or transfer of assets shall constitute Good Reason
hereunder. For purposes of implementing the foregoing, the date on which any
such merger, consolidation, or transfer becomes effective shall be deemed the
date Good Reason occurs, and shall be the Date of Termination if requested by
the Participant.




10.5    Reimbursement of Expenses.


If any contest or dispute shall arise under this Plan or any Participation
Agreement involving a Participant's entitlement to a benefit under Section 10.1,
the Company shall reimburse Participant, on a current basis, for all legal fees
and expenses, if any, incurred by Participant in connection with such contest or
dispute regardless of the result thereof.




-v-

--------------------------------------------------------------------------------





ARTICLE 11


General Provisions




11.1    Amendment; Termination.


Wolverine World Wide, Inc. may amend this Plan prospectively or retroactively,
or to terminate this Plan, provided that an amendment or termination may not
reduce or revoke the accrued benefits of any Participant who is already entitled
as of the date of such amendment or termination to a benefit under Section 5.1
of this Plan, regardless of whether payment of such benefit has commenced.


(a)    Vesting and Distribution. Upon termination of or a discontinuation of
further accrual of benefits under this Plan, the accrued benefits of affected
Participants shall become nonforfeitable and shall be distributed in accordance
with the provisions of this Plan.


(b)    Termination Requirements. A termination may not permit acceleration of
distributions unless: the termination is within 12 months of a corporation
dissolution taxed under Code Section 331 or with the approval of a Bankruptcy
Court under Chapter 11 of the Bankruptcy Code; the termination is within 30 days
preceding or 12 months following a Change of Control as defined in Article 10,
or; all aggregated plans subject to Code Section 409A are terminated, payments
are not made for a period of 12 months following the date of termination, all
payments are completed within 24 months of the date of termination, and the
employer shall not adopt a plan that would be aggregated with any terminated
plan within five years of the date of termination. If a termination does not
meet the requirements for acceleration of payments, the accounts of Participants
shall be administered and distributed under the otherwise applicable provisions
of the Plan.




11.2    Employment Relationship.


This Plan shall not be construed to create a contract of employment between the
Employer and any Participant or to otherwise confer upon a Participant or other
person a legal right to continuation of employment or any rights other than
those specified herein. This Plan shall not limit or affect the right of the
Employer to discharge or retire a Participant.


This Plan does not constitute a contract on the part of the Employer to employ
Employee until age 65 or to continue his employment for any given period of
time, either fixed or contingent. Moreover, Employee does not by this writing
agree to continue in the employment of the Employer for any specified interval
of time. The employment relationship, therefore, shall continue for so long as,
but only for so long as, such employment is mutually satisfactory to both
parties. The Employer does not promise that Employee's employment will be
continued for such interval as to enable Employee to obtain all or any part of
the benefits under this Plan.








11-1

--------------------------------------------------------------------------------




11.3    Confidentiality and Relationship.


Each Participant shall agree to refrain from divulging any information of a
confidential nature including, but not restricted to, trade secrets, operating
methods, the names of the Employer's customers and suppliers and the relations
of the Employer with such customers and suppliers, or other confidential
information; and to refrain from using or permitting the use of such information
or confidences by any interests competitive with the Employer; irrespective of
whether or not Participant is then employed by the Employer, and to refrain from
including, and from causing inducements to be made to, the Employer's employees
to terminate employment with the Employer or undertake employment with its
competitors. The obligations herein assumed by Participant shall endure whether
or not the remaining promises by either party remain to be performed or shall be
only partially performed.




11.4    Rights Not Assignable.


Except for designation of a Beneficiary or under a QDRO, benefits payable under
this Plan shall not be subject to assignment, conveyance, transfer,
anticipation, pledge, alienation, sale, encumbrance, or charge, whether
voluntary or involuntary, by the Participant (or any Spouse or Beneficiary of
the Participant). A benefit payable under this Plan shall not be used as
collateral or security for a debt or be subject to garnishment, execution,
assignment, levy, or to another form of judicial or administrative process or to
the claim of a creditor through legal process or otherwise. An attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or to
otherwise dispose of benefits payable, before actual receipt of the benefits, or
a right to receive benefits, shall be void and shall not be recognized.




11.5    Construction.


The Plan shall be interpreted in a manner that makes it compliant with the
limited application of ERISA and with the requirements of Code Section 409A. The
singular includes the plural, and the plural includes the singular, unless the
context clearly indicates the contrary. Capitalized terms (except those at the
beginning of a sentence or part of a heading) have the meaning specified in this
Plan. If a capitalized term is not defined in this Plan, the term shall have,
for purposes of this Plan, the stated definitions of those terms in the
Wolverine Retirement Income Plan as amended from time to time.


11.6    Tax Withholding.


The Employer may withhold from all payments due to Participant (or his/her
Beneficiary or estate) hereunder all taxes which, by applicable federal, state,
local or other law, the Employer is required to withhold therefrom.


11.7    Governing Law.


To the extent not preempted by applicable federal law, this Plan shall be
governed by and interpreted under the laws of the State of Michigan.




11-2

--------------------------------------------------------------------------------







EXHIBIT A - 1


WOLVERINE WORLD WIDE, INC.
409A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PARTICIPATION AGREEMENT




                         ("Employee") has been notified by Wolverine World Wide,
Inc. ("Employer") of the Employer's intent to designate the Employee as a
Participant in the Wolverine World Wide, Inc. 409A Supplemental Executive
Retirement Plan ("Plan"). Employer and Employee have signed this Agreement to
effectuate Employee's Participant status and to agree on certain terms relating
to Employee's Participant status. Therefore, Employer and Employee agree as
follows:


1.    Participation Date. Employee will become a Participant in the Plan
effective         , ____. Employee agrees to be bound by the provisions of the
Plan.


2.    Years of Service. Employee's commencement date for purposes of computing
Years of Service under the Plan is                 . Employee currently has     
Years of Service.


3.    Average Earnings. Employee's current Average Earnings is $________.


4.    Designated Percentage. The Designated Percentage under Plan Section 5.1(a)
is 2.4%.


5.    Designated Period. The Designated Period under Plan Section 10.1 is 3
years.


6.    Form of Payment.


(a)    Lifetime. The Participant accepts the presumed method of payment under
the Plan (during life, a single life annuity, if single, or joint and 50% spouse
annuity, if married) unless one of the following forms is selected:
¨   5 Year Certain and Life            ¨   Joint and 100% Spouse Annuity
¨   10 Year Certain and Life        ¨   Joint and 75% Spouse Annuity
¨   Life Annuity




(b)    Pre-Benefit Death. The Participant hereby selects that any pre-retirement
death benefit to his Surviving Spouse shall be paid as follows:
¨   Single Life Annuity of Spouse
¨   Lump sum (default)











--------------------------------------------------------------------------------




7.    Commencement of Benefit. If the Participant Terminates prior to age 65,
the Participant elects that benefits shall commence:


¨    Promptly following Termination (but not earlier than age 55) (default)
¨    Age __ (but not earlier than age 55 or later than age 65)


8.    Deferred Compensation Agreement. Employer and Employee agree that:


[Check one of the following]


¨    
There is no Deferred Compensation Agreement in effect as described in Plan
Section 5.4(a).

¨    
There is a Deferred Compensation Agreement dated in effect as described in
Section 5.4(a) of the Plan and attached. Employee hereby relinquishes all rights
under such Deferred Compensation Agreement, and agrees to look solely to the
terms of the Plan with regard to any computation of a Minimum Benefit as
provided in the Plan.



9.    Employment Relationship. Employee agrees that the Plan shall not be
construed to create a contract of employment between the Employer and the
Employee or to otherwise confer upon the Employee or other person a legal right
to continuation of employment or any rights other than those specified herein.
This plan shall not limit or affect the right of the Employer to discharge or
retire the Employee.


This Plan does not constitute a contract on the part of the Employer to employ
Employee until age 65 or to continue his employment for any given period of
time, either fixed or contingent. Moreover, Employee does not by this writing
agree to continue in the employment of the Employer for any specified interval
of time. The employment relationship, therefore, shall continue for so long as,
but only for so long as, such employment is mutually satisfactory to both
parties. The Employer does not promise that Employee's employment will be
continued for such interval as to enable Employee to obtain all or any part of
the benefits under this Agreement.


10.    Confidentiality and Relationship. Employee agrees to refrain from
divulging any information of a confidential nature including, but not restricted
to, trade secrets, operating methods, the names of the Employer's customers and
suppliers and the relations of the Employer with such customers and suppliers,
or other confidential information; and to refrain from using or permitting the
use of such information or confidences by any interests competitive with the
Employer; irrespective of whether or not Employee is then employed by the
Employer, and to refrain from including, and from causing inducements to be made
to, the Employer's employees to terminate employment with the Employer or
undertake employment with its competitors. The obligations herein assumed by
Participant shall endure whether or not the remaining promises by either party
remain to be performed or shall be only partially performed.


11.    Acknowledgments. Employee acknowledges the Employer's rights to:





--------------------------------------------------------------------------------






(a)    Amend or terminate the Plan at any time, subject to Section 11.1 of the
Plan; and


(b)    To designate the Employee as an Inactive Participant at any time, as
provided in Section 3.2 of the Plan; and


(c)    To make final decisions on any claim or dispute related to the Plan, as
provided in Section 8.5 of the Plan; and


(d)    To exercise any and all other rights of the Employer under the Plan, in
the Employer's sole discretion, without any limitation other than as expressly
set forth in the Plan.


Employee agrees that any amendment or termination of the Plan shall
automatically amend or terminate this Agreement, to the extent permitted by the
Plan.


12.    Amendments. Employee agrees that this Agreement may not be amended
orally, but only in a written amendment authorized by the Company's Board of
Directors and signed by the Plan Administrator.


This Participation Agreement replaces and supersedes any prior participation
agreement between Employee and Employer. IN WITNESS WHEREOF, the parties have
signed this Agreement.


 
 
 
 
WOLVERINE WORLD WIDE, INC.
 
 
 
 
 
Date:
 
 
By:
 
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
"Employer"
Date:
 
 
 
 
 
 
 
 
"Employee"
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------





EXHIBIT A - 2


WOLVERINE WORLD WIDE, INC.
409A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PARTICIPATION AGREEMENT




                     ("Employee") has been notified by Wolverine World Wide,
Inc. ("Employer") of the Employer's intent to designate the Employee as a
Participant in the Wolverine World Wide, Inc. 409A Supplemental Executive
Retirement Plan ("Plan"). Employer and Employee have signed this Agreement to
effectuate Employee's Participant status and to agree on certain terms relating
to Employee's Participant status. Therefore, Employer and Employee agree as
follows:


1.    Participation Date. Employee will become a Participant in the Plan
effective         , ____. Employee agrees to be bound by the provisions of the
Plan.


2.    Years of Service. Employee's commencement date for purposes of computing
Years of Service under the Plan is                 . Employee currently has     
Years of Service.


3.    Average Earnings. Employee's current Average Earnings is $_________.


4.    Designated Percentage. The Designated Percentage under Plan Section 5.1(a)
is 2.0%.


5.    Designated Period. The Designated Period under Plan Section 10.1 is 2
years.


6.    Form of Payment.


(a)    Lifetime. The Participant accepts the presumed method of payment under
the Plan (during life, a single life annuity, if single, or joint and 50% spouse
annuity, if married) unless one of the following forms is selected:


¨   5 Year Certain and Life            ¨   Joint and 100% Spouse Annuity
¨   10 Year Certain and Life        ¨   Joint and 75% Spouse Annuity
¨   Life Annuity


(b)    Pre-Benefit Death. The Participant hereby selects that any pre-retirement
death benefit to his Surviving Spouse shall be paid as follows:


¨   Single Life Annuity of Spouse
¨   Lump sum (default)


{00018536.DOC 3}
-1-

--------------------------------------------------------------------------------




7.    Commencement of Benefit. If the Participant Terminates prior to age 65,
the Participant elects that benefits shall commence:


¨   Promptly following Termination (but not earlier than age 55) (default)
¨   Age __ (but not earlier than age 55 or later than age 65)


8.    Deferred Compensation Agreement. Employer and Employee agree that:


[Check one of the following]


¨   There is no Deferred Compensation Agreement in effect as described in Plan
Section 5.4(a).
¨   There is a Deferred Compensation Agreement dated in effect as described in
Section 5.4(a) of the Plan and attached. Employee hereby relinquishes all rights
under such Deferred Compensation Agreement, and agrees to look solely to the
terms of the Plan with regard to any computation of a Minimum Benefit as
provided in the Plan.


9.    Employment Relationship. Employee agrees that the Plan shall not be
construed to create a contract of employment between the Employer and the
Employee or to otherwise confer upon the Employee or other person a legal right
to continuation of employment or any rights other than those specified herein.
This plan shall not limit or affect the right of the Employer to discharge or
retire the Employee.


This Plan does not constitute a contract on the part of the Employer to employ
Employee until age 65 or to continue his employment for any given period of
time, either fixed or contingent. Moreover, Employee does not by this writing
agree to continue in the employment of the Employer for any specified interval
of time. The employment relationship, therefore, shall continue for so long as,
but only for so long as, such employment is mutually satisfactory to both
parties. The Employer does not promise that Employee's employment will be
continued for such interval as to enable Employee to obtain all or any part of
the benefits under this Agreement.


10.    Confidentiality and Relationship. Employee agrees to refrain from
divulging any information of a confidential nature including, but not restricted
to, trade secrets, operating methods, the names of the Employer's customers and
suppliers and the relations of the Employer with such customers and suppliers,
or other confidential information; and to refrain from using or permitting the
use of such information or confidences by any interests competitive with the
Employer; irrespective of whether or not Employee is then employed by the
Employer, and to refrain from including, and from causing inducements to be made
to, the Employer's employees to terminate employment with the Employer or
undertake employment with its competitors. The obligations herein assumed by
Participant shall endure whether or not the remaining promises by either party
remain to be performed or shall be only partially performed.


11.    Acknowledgments. Employee acknowledges the Employer's rights to:


{00018536.DOC 3}
-2-

--------------------------------------------------------------------------------






(a)    Amend or terminate the Plan at any time, subject to Section 11.1 of the
Plan; and


(b)    To designate the Employee as an Inactive Participant at any time, as
provided in Section 3.2 of the Plan; and


(c)    To make final decisions on any claim or dispute related to the Plan, as
provided in Section 8.5 of the Plan; and


(d)    To exercise any and all other rights of the Employer under the Plan, in
the Employer's sole discretion, without any limitation other than as expressly
set forth in the Plan.


Employee agrees that any amendment or termination of the Plan shall
automatically amend or terminate this Agreement, to the extent permitted by the
Plan.


12.    Amendments. Employee agrees that this Agreement may not be amended
orally, but only in a written amendment authorized by the Company's Board of
Directors and signed by the Plan Administrator.


This Participation Agreement replaces and supersedes any prior participation
agreement between Employee and Employer. IN WITNESS WHEREOF, the parties have
signed this Agreement.


 
 
 
 
WOLVERINE WORLD WIDE, INC.
 
 
 
 
 
Date:
 
 
By:
 
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
"Employer"
Date:
 
 
 
 
 
 
 
 
"Employee"
 
 
 
 
 
 
 
 
 
 







{00018536.DOC 3}
-3-